DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not support that the inert gas supply steps occurs “immediately” after the substrate s accommodated.  The substrate supports that the step of adding the substrate is followed by the step of supplying inert gas, but provides no support for the timeliness of such event.  Immediately is commonly understood as “instantly”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (2008/0264337) in view of Takebayashi (2009/0325389).
Sano teaches a film forming method comprising:
- accommodating a substrate in a chamber, see Fig. 1 and related text, and
- supplying an inert gas to the chamber.
	The teachings include as per Fig. 4(b) that the inert gas is supplied immediately after the substrate is provided (see gas flow a2) but this inert gas flow does not necessarily equal the average of other gas flows applied.
	Takebayashi teaches that it is useful to supply a purge gas immediately upon loading the substrates.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to supply a purge gas immediately upon loading the substrate in the method of Sano as Takebayashi teaches that it is an effective manner of loading substrates/preparing for process – it would be understood that this has benefits such as removing particles from the chamber and maintaining pressure.
	In regard to the pressure and the average gas flow – Sano teaches that the pressure and gas flows are maintained equal throughout the process- see Fig. 4b wherein the total gas flow when the wafer is loaded, b1+a2 is the same as that of a1, for example and the pressure in the chamber is maintained substantially equal.  As such, it would have been further obvious to apply the purge gas as taught by Takebayashi in the same volume as that of the other steps in the process as Sano maintains such flows in order to maintain constant pressure in the chamber.
	Regarding claim 2, while the teachings do not explicitly explain a calculation, the values are understood to be calculated in advance in order to set that they are equal – in regard to the calculations being ‘based on flow rates’, the calculations are understood as being performed and the basing of the values on any particular basis is a mental step and therefore understood as or implicitly performed – particularly wherein the teachings require the flow rates to be equal.
	Regarding claim 3, it is understood that the flow rates are ‘set’ flow rates and the average of those values is calculated to maintain a total equal flow rate.
	Regarding claims 4 and 9, the process includes the measurement of pressure as noted and since the average pressure is substantially maintained.  The calculation of pressure is in any case a mental step – but the system includes the required pressure measurement and control to an average pressure.
	Regarding claims 5 and 10, the inert gas is continuously supplied as indicated.  
Regarding claims 6-8 and 11-13, Sano teaches a single substrate system and therefore does not teach the features of a plurality of substrates, a vertically extending container or a plurality of gas holes extending longitudinally in a gas supply pipe, but Takebayashi teaches that such a configuration is an operable structure for a multiple substrate system, see Fig. 2 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the method of Sano with the apparatus of Takebayashi as it would allow for multiple substrates to be processed at one time which would have the advantage of increased throughput.  
The combined system of includes a plurality of substrates as required by claims 6 and 11, is vertically extending with a gas supply pipe that extends vertically as required by claims 7 and 12 and includes a plurality of holes in the pipe as required by claims 8 and 13, thereby meeting all requirements of the noted claims. 

	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano and Takebayashi in view of Sandhu (2003/0072875), and Wei (2003/0212507).
In regard to claim 2, wherein Sano does not explicitly teach performing a calculation, though it is held as a mental step, the alternative rejection is applied. 
Sandhu [0032] and Wei [0021] teach that it is known to measure a vapor flow and perform calculations of a desired flow rate.  
Therefore, based on the combined teachings of Sandhu and Wei, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to calculate the average flow rate of the gases in order to determine the desired flowrate of the inert gas in the method of Sano as both Sandhu and Wei teaches that such calculations based on flow measurements are operable.  The combined teachings meet the requirements of claims 2 and 3.
Regarding claim 4, the process includes the measurement of pressure as noted and since the average pressure is substantially maintained.  The calculation of pressure is in any case a mental step – but the system includes the required pressure measurement and control to an average pressure.
	Regarding claim 5, the inert gas is continuously supplied as indicated.  
Claims 6-8 are rejected in the same manner as above.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.  The Office maintains that there is no support in the specification for “immediately”.  Even though there is support for a step-wise process, there is no support for a “time-wise” process as now claimed.
In regard to the prior art – the arguments are persuasive but the teachings of Takebayashi are now applied.  It is pervasive in the art to provide an inert/purge gas upon loading a substrate.  It is noted that Sano is not particularly limiting – even though the first step indicated is a combined inert and processing gas, there is in any case a lag in the time scale of Fig. 4b.  While this does not indicate another step, it indicates at least the possibility of another step that is not part of the actual film deposition.   To include the purge/inert gas of Takebayashi would be routine to one of ordinary skill, and selecting the flow rate and maintaining pressure would be obvious in view of combination with Sano’s teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715